         Case 3:21-cv-00964-L-JLB Document 11 Filed 09/03/21 PageID.57 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA, for                       Case No.: 21-cv-00964-L (JLB)
     the use and benefit of Rexel USA, Inc.,
12                                                       NOTICE AND ORDER SETTING
                                        Plaintiff,       EARLY NEUTRAL EVALUATION
13
     v.                                                  AND CASE MANAGEMENT
14                                                       CONFERENCES
     SOUZA CONSTRUCTION, INC. et al.,
15
                          Defendants.
16
17
             IT IS HEREBY ORDERED that an Early Neutral Evaluation Conference
18
     (“ENE”) will be held by video conference 1 on October 26, 2021, at 1:45 PM before
19
     Magistrate Judge Jill L. Burkhardt. In the event the case does not settle at the ENE, a Case
20
     Management Conference (“CMC”) pursuant to Fed. R. Civ. P. 16(b) is SET for
21
     October 26, 2021, and will be held at the conclusion of the ENE.
22
23
24
25   1
           In response to COVID-19, CJO #18 suspended the requirement under Civil Local
26   Rule 16.1(a) that all ENEs be conducted in person, and this suspension remains in effect
27   pursuant to subsequently issued CJOs. This situation is subject to change on short notice,
     and the parties should anticipate that the ENE may yet be converted from a video
28   conference to an in-person conference.

                                                     1
                                                                                 21-cv-00964-L (JLB)
      Case 3:21-cv-00964-L-JLB Document 11 Filed 09/03/21 PageID.58 Page 2 of 11



 1         The following are mandatory directions for the parties preparing for the ENE.
 2   Absent express permission obtained from this Court, and notwithstanding the
 3   pendency of any motion, counsel shall timely comply with the dates and deadlines
 4   ordered herein.
 5         1.     Purpose of Conference: The purpose of the ENE is to permit an informal
 6   discussion between the attorneys, parties, and the settlement judge of every aspect of the
 7   lawsuit in an effort to achieve an early resolution of the case. All ENE discussions will be
 8   informal, off the record, privileged, and confidential.     Counsel for any non-English
 9   speaking parties is responsible for arranging for the appearance of an interpreter at the
10   ENE. The Court generally allots up to three hours for ENEs, but the parties should be
11   prepared to participate longer at the Court’s discretion.
12          2.    Appearance by All Parties Required: All parties, adjusters for insured
13   defendants, and other representatives of a party having full settlement authority as
14   explained below, and the principal attorneys responsible for the litigation, must appear at
15   the ENE by video conference and be legally and factually prepared to discuss settlement
16   of the case. Mandatory directions for participating in the ENE by video conference
17   are attached hereto. Counsel appearing without their clients (whether or not counsel has
18   been given settlement authority) will be cause for immediate imposition of sanctions and
19   may also result in the immediate termination of the conference. If each of the principal
20   attorneys responsible for the litigation are not listed on the docket as an “ATTORNEY TO
21   BE NOTICED,” then they each shall enter their appearance on the docket as soon as
22   practicable, but in no event later than 7 calendar days prior to the ENE.
23         The Court will not grant requests to excuse a required party from personally
24   appearing absent extraordinary circumstances. If counsel believes there are sufficient
25   grounds to request that a required party be excused from personally appearing, they must
26   confer with opposing counsel prior to making the request. All requests to excuse a required
27   party from personally appearing must be made by joint or ex parte motion and filed at least
28

                                                   2
                                                                                 21-cv-00964-L (JLB)
         Case 3:21-cv-00964-L-JLB Document 11 Filed 09/03/21 PageID.59 Page 3 of 11



 1   7 calendar days before the scheduled ENE. Failure to appear at the ENE will be
 2   grounds for sanctions.
 3            3.    Full Settlement Authority Required: In addition to counsel who will try the
 4   case, a party or party representative with full settlement authority 2 must appear at the ENE.
 5   In the case of an entity, an authorized representative of the entity who is not retained outside
 6   counsel must be present and must have discretionary authority to commit the entity to pay
 7   an amount up to the amount of the Plaintiff’s prayer (excluding punitive damages prayers).
 8   The purpose of this requirement is to have representatives present who can settle the case
 9   during the course of the ENE without consulting a superior.
10           Counsel for a United States government entity may be excused from this
11   requirement so long as the government attorney who appears at the ENE (1) has primary
12   responsibility for handling the case, and (2) may negotiate settlement offers that the
13   attorney is willing to recommend to the government official having ultimate settlement
14   authority.
15           4.     ENE Statements Required: On or before October 15, 2021, the parties shall
16   lodge        ENE   statements   with   Judge       Burkhardt’s   chambers    via    e-mail     at
17   efile_burkhardt@casd.uscourts.gov. Whether these statements are lodged confidentially
18   or whether they are served on opposing counsel is within the parties’ discretion. ENE
19   statements must be 5 pages or less (excluding exhibits) and set forth the following:
20
21
22   2
            “Full settlement authority” means that the individuals at the settlement conference
23   must be authorized to explore settlement options fully and to agree at that time to any
     settlement terms acceptable to the parties. Heileman Brewing Co. v. Joseph Oat Corp.,
24   871 F.2d 648, 653 (7th Cir. 1989). The person needs to have “unfettered discretion and
     authority” to change the settlement position of a party. Pitman v. Brinker Int’l, Inc., 216
25
     F.R.D. 481, 485–86 (D. Ariz. 2003). The purpose of requiring a person with unlimited
26   settlement authority to appear at the conference contemplates that the person’s view of the
27   case may be altered during the face to face conference. Id. at 486. A limited or a sum
     certain of authority is not adequate. See Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595–
28   97 (8th Cir. 2001).

                                                    3
                                                                                    21-cv-00964-L (JLB)
         Case 3:21-cv-00964-L-JLB Document 11 Filed 09/03/21 PageID.60 Page 4 of 11



 1                 a.     The nature of the case, the claims, the defenses, including the statutory
 2           or other grounds upon which the claims are founded, and the parties’ positions
 3           regarding settlement of the case.
 4                 b.     A specific and current demand or offer addressing all relief or
 5           remedies sought. If a specific demand or offer cannot be made at the time the
 6           statement is submitted, then the reasons therefor must be stated along with a
 7           statement as to when the party will be in a position to state a demand or offer. A
 8           general statement that a party will “negotiate in good faith,” “offer a nominal cash
 9           sum,” or “be prepared to make an offer at the conference” is not a specific demand
10           or offer. In advance of the ENE, the parties are strongly encouraged to engage in at
11           least one round of settlement demands and offers. ENE statements shall include
12           all settlement proposals exchanged to date.
13                 c.     A list of: (i) all attorney and non-attorney conference participants
14           for that side, including the name(s) and title(s)/position(s) of the party/party
15           representative(s) who will appear and have settlement authority at the conference;
16           (ii) an e-mail address for each participant to receive the Zoom video conference
17           invitation; and (iii) a telephone number where each participant may be reached so
18           that if technical difficulties arise, the Court will be in a position to proceed
19           telephonically instead of by video conference.3
20           5.    Submission of Magistrate Judge Consent Form: No later than
21   September 17, 2021, each party shall provide Plaintiff’s counsel with an executed copy of
22   the attached consent form, titled Notice, Consent, and Reference of a Civil Action to a
23   Magistrate Judge. Pursuant to Civil Local Rule 73.1, if (and only if) all parties have
24
25
26   3
           If counsel prefers to have all participants of their party on a single conference call,
27   counsel may provide a conference number and appropriate call-in information, including
     an access code, where all counsel and parties or party representatives for that side may be
28   reached as an alternative to providing individual telephone numbers for each participant.

                                                    4
                                                                                   21-cv-00964-L (JLB)
      Case 3:21-cv-00964-L-JLB Document 11 Filed 09/03/21 PageID.61 Page 5 of 11



 1   consented to the reference to a magistrate judge, then Plaintiff shall file the consent form(s)
 2   in paper format at the Clerk’s Office by September 22, 2021. If the paper format filing
 3   reflects consent by all parties, then the form(s) will be forwarded to the assigned district
 4   judge for approval. The consent form(s) should not be filed with the court electronically
 5   through its Case Management/Electronic Case Filing (CM/ECF) system. No consent form
 6   will be made available, nor will its contents be made known to any judicial officer, unless
 7   all parties have consented to the reference to a magistrate judge. The parties are free to
 8   withhold consent without adverse substantive consequences. Questions related to the
 9   consent form(s) should be directed only to the clerk’s office at 619-557-5600. Please do
10   not call chambers’ staff with questions related to the consent form(s).
11         6.     New Parties Must Be Notified by Plaintiff’s Counsel: Plaintiff’s counsel
12   shall give notice of the ENE and this Order to parties responding to the complaint after the
13   date of this notice.
14         7.     Case Management Under the Federal Rules: The parties are ordered to
15   comply with Fed. R. Civ. P. 26 and proceed with the initial disclosure process as follows:
16                a.        The Rule 26(f) conference shall be completed on or before
17          September 20, 2021; and
18                b.        The date of initial disclosure pursuant to Rule 26(a)(1)(A–D) shall
19          occur on or before October 15, 2021.
20         8.     Joint Discovery Plan: The parties shall file a Joint Discovery Plan on or
21   before October 15, 2021. The Plan must be one document and must explicitly cover the
22   parties’ views and proposals for each item identified in Fed. R. Civ. P. 26(f)(3). In addition,
23   the Joint Discovery Plan shall identify:
24                a.        By name and/or title, all witnesses that counsel plans to depose in the
25         case and a brief explanation as to why counsel wants to depose the witness. If
26         opposing counsel does not agree to the deposition of a specific witness, counsel must
27         concisely explain the legal basis for the objection;
28

                                                     5
                                                                                   21-cv-00964-L (JLB)
Case 3:21-cv-00964-L-JLB Document 11 Filed 09/03/21 PageID.62 Page 6 of 11
Case 3:21-cv-00964-L-JLB Document 11 Filed 09/03/21 PageID.63 Page 7 of 11
         Case 3:21-cv-00964-L-JLB Document 11 Filed 09/03/21 PageID.64 Page 8 of 11



 1                 a.     The parties may file a Joint Motion to Dismiss and separately lodge by
 2           e-mail a proposed order to the assigned District Judge. 4 If a Joint Motion to Dismiss
 3           is filed, the Court will vacate the ENE. The parties are encouraged to leave a joint
 4           voicemail message with Judge Burkhardt’s chambers to notify the Court of their
 5           pending Joint Motion.
 6                 b.     If the parties settle more than 24 hours before the ENE but are not able
 7           to file a Joint Motion to Dismiss, they must file a Notice of Settlement containing
 8           the electronic signatures of counsel for all settling parties and identifying a date by
 9           which the Joint Motion to Dismiss will be filed. The parties are encouraged to leave
10           a joint voicemail message with Judge Burkhardt’s chambers to notify the Court of
11           their filed Notice of Settlement.
12                 c.     If the parties settle less than 24 hours before the ENE, the parties must
13           leave a joint voicemail message with Judge Burkhardt’s chambers to notify the Court
14           of the settlement and receive Court permission to not appear at the ENE.
15           After having reviewed Judge Burkhardt’s Civil Chambers Rules, appropriate
16   questions regarding this case or the mandatory directions set forth herein may be addressed
17   through a joint call by the parties to Judge Burkhardt’s law clerks at (619) 557-6624.
18   Dated: September 3, 2021
19
20
21
22
23
24
25
26
27
     4
            See Electronic Case Filing Administrative Policies and Procedures Manual, United
     States District Court for the Southern District of California § 2(h), for the chambers’
28   official email address and procedures on emailing proposed orders.

                                                    8
                                                                                   21-cv-00964-L (JLB)
         Case 3:21-cv-00964-L-JLB Document 11 Filed 09/03/21 PageID.65 Page 9 of 11



 1                Mandatory Directions for Zoom Video Conference Participation
 2           1.    The Court will use its official ZoomGov video conferencing account to hold
 3   the ENE.      IF YOU ARE UNFAMILIAR WITH ZOOM:                       Zoom is available on
 4   computers through a download on the Zoom website (https://zoom.us/meetings) or on
 5   mobile devices through the installation of a free app.1 Joining a Zoom conference does not
 6   require creating a Zoom account, but it does require downloading the .exe file (if using a
 7   computer) or the app (if using a mobile device). Participants are encouraged to create an
 8   account, install Zoom and familiarize themselves with Zoom in advance of the ENE.2
 9   There is a cost-free option for creating a Zoom account.
10           2.    Prior to the start of the ENE, the Court will e-mail each ENE participant an
11   invitation to join a Zoom video conference. Again, if possible, participants are encouraged
12   to use laptops or desktop computers for the video conference, as mobile devices often offer
13   inferior performance. Because Zoom may quickly deplete the battery of a participant’s
14   device, each participant should ensure that her or his device is plugged in or that a charging
15   cable is readily available during the video conference. Participants shall join the video
16   conference by following the ZoomGov Meeting hyperlink in the invitation. Participants
17   who do not have Zoom already installed on their device when they click on the
18   ZoomGov Meeting hyperlink will be prompted to download and install Zoom before
19   proceeding. Zoom may then prompt participants to enter the password included in the
20   invitation. All participants will be placed in a waiting room until the ENE begins.
21           3.    Each participant should plan to join the Zoom video conference at least
22   5 minutes before the start of the ENE to ensure that the ENE begins on time.
23   ///
24
25
26   1
            If possible, participants are encouraged to use laptops or desktop computers for the
27   video conference, as mobile devices often offer inferior performance.
     2
            For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
28   us/categories/200101697-Getting-Started

                                                   1
                                                                                  21-cv-00964-L (JLB)
     Case 3:21-cv-00964-L-JLB Document 11 Filed 09/03/21 PageID.66 Page 10 of 11



 1         4.     Zoom’s functionalities will allow the Court to conduct the ENE as it ordinarily
 2   would conduct an in-person ENE. That is, the Court will begin the ENE with all
 3   participants joined together in a main session. After an initial discussion in the main
 4   session, the Court will divide participants into separate, confidential sessions, which Zoom
 5   calls Breakout Rooms. 3 In a Breakout Room, the Court will be able to communicate with
 6   participants from a single party in confidence. Breakout Rooms will also allow parties and
 7   counsel to communicate confidentially without the Court.
 8         5.     All participants shall display the same level of professionalism during the
 9   ENE and be prepared to devote their full attention to the ENE as if they were attending in
10   person.
11         6.     If the case does not settle during the ENE, the Court will hold the CMC
12   immediately following the ENE with counsel only.
13   ///
14
15
16
17
18
19
20
21
22
23
24
25
26
27   3
         For more information on what to expect when participating in a Zoom Breakout
28   Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646

                                                  2
                                                                                 21-cv-00964-L (JLB)
Case 3:21-cv-00964-L-JLB Document 11 Filed 09/03/21 PageID.67 Page 11 of 11




                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA



UNITED STATES OF AMERICA, for the use                             Case No.: 21-cv-00964-L (JLB)
and benefit of Rexel USA, Inc.,
                                Plaintiff(s),                     NOTICE, CONSENT, AND
                                                                  REFERENCE OF A CIVIL ACTION TO
v.                                                                A MAGISTRATE JUDGE

SOUZA CONSTRUCTION, INC. et al.,
                        Defendant(s).



Notice of a magistrate judge's availability. A United States magistrate judge of this court is
available to conduct all proceedings in this civil action (including a jury or nonjury trial) and to
order the entry of a final judgment. The judgment may then be appealed directly to the United
States court of appeals like any other judgment of this court. A magistrate judge may exercise this
authority only if all parties voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your
consent without adverse substantive consequences. The name of any party withholding consent will
not be revealed to any judge who may otherwise be involved with your case.

Consent to a magistrate judge's authority. The following parties ☐ Consent / ☐ Do Not Consent*

to have a United States magistrate judge conduct all proceedings in this case including trial, the
entry of final judgment, and all post-trial proceedings.
               Printed Names                     Signatures of all parties and counsel for all parties       Dates




                                                REFERENCE ORDER
IT IS ORDERED: This case is referred to United States Magistrate Judge Jill L. Burkhardt to
conduct all proceedings and order entry of a final judgment in accordance with 28 U.S.C. § 636(c),
Fed. R. Civ. P. 73, and CivLR 73.1.


 Date                                                   United States District Judge


* Pursuant to Civil Local Rule 73.1, if (and only if) all parties have consented to the reference to a magistrate judge,
then Plaintiff shall file the consent form(s) in paper format at the Clerk’s Office.
